EIGHTH AMENDMENT TO
SECURED CREDIT AGREEMENT
THIS EIGHTH AMENDMENT TO SECURED CREDIT AGREEMENT ("Amendment") is made and
entered into as of the 30th day of March, 2011, by and among Cycle Country
Accessories Corporation, an Iowa corporation and Cycle Country Accessories
Corp., a Nevada corporation (collectively, the "Borrowers") and Bank Midwest, an
Iowa state bank ("Lender").
RECITALS
 
 
A.
The Borrowers and the Lender are parties to that certain Secured Credit
Agreement dated as of August 21, 2001, as amended by the First Amendment to
Secured Credit Agreement dated as of July 22, 2002; the Second Amendment to
Secured Credit Agreement dated as of May 30, 2003; the Third Amendment to
Secured Credit Agreement dated as of June 25, 2003; the Fourth Amendment to
Secured Credit Agreement dated as of January 1, 2005; the Fifth Amendment to
Secured Credit Agreement dated as of April 29, 2005; the Sixth Amendment to
Secured Credit Agreement dated as of December 22, 2006; and the Seventh
Amendment and Waiver to Secured Credit Agreement dated as of January 17, 2011
(as so amended, the "Credit Agreement"), whereby Lender extended certain credit
facilities to the Borrowers upon the terms and conditions set forth in the
Credit Agreement. Capitalized terms not otherwise defined in this Amendment
shall have the meanings given them in the Credit Agreement.
 
 
B.
The Borrowers have requested the Lender to further amend the Credit Agreement as
set forth herein, and the Lender is willing to agree to such amendment, all upon
and subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the Recitals and the mutual agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
 
 
 
1.
Amendments to the Credit Agreement. The Credit Agreement is hereby amended as
follows:
 
 
 
 
 
a.
Section 1.1 of the Credit Agreement is hereby amended by deleting the Section in
its entirety and substituting the following:
 
 
 
 
 
 
Subject to the terms and conditions hereof, the Lender agrees to extend a
revolving credit (the "Revolving Credit") to the Borrowers which may be availed
of by the Borrowers from time to time during the period from and including the
date hereof to but not including the Termination Date, at which time the
commitments of the Lender to extend credit under the Revolving Credit shall
expire. The maximum amount of Revolving Credit which Lender agrees to extend to
the Cycle Country Iowa shall not exceed the lesser of (i) $2,000,000 (the
"Revolving Credit Commitment"), or (ii) the Borrowing Base as determined on the
most recent Borrowing Base Certificate. During the period from and including the
date hereof to but not including the Termination Date, Cycle Country Iowa may
use the Revolving Credit Commitment by borrowing, repaying and reborrowing
Revolving Credit Loans in whole or in part.


1

 

--------------------------------------------------------------------------------

 
 
 
 
 
 
b.
Section 1.2 of the Credit Agreement is hereby amended by deleting the Section in
its entirety and substituting the following:
 
 
 
 
 
 
Subject to the terms and conditions hereof, the Revolving Credit may be availed
of by the Borrowers in the form of loans (individually a "Revolving Credit Loan"
and collectively the "Revolving Credit Loans") to Cycle Country Iowa, as the
operating company. Each Revolving Credit Loan shall be in a minimum amount of
$10,000. Each advance made by the Lender of a Revolving Credit Loan shall be
made against and evidenced by a Revolving Credit Note of the Borrowers using
Lender's standard form (with appropriate insertions) (each, a "Revolving Credit
Note" and together, the "Revolving Credit Notes")) payable to the order of the
Lender in the principal amount stated thereon; provided, however, that the
aggregate principal amount set forth on the Revolving Credit Notes shall not
exceed the Revolving Credit Commitment. Each Revolving Credit Note shall be
dated the date of issuance thereof, bear interest as set forth in Section 2
hereof, and mature on the Termination Date. Unless a Revolving Note sets forth a
different time upon which interest is payable, interest on the Revolving Credit
Notes shall be payable monthly on the 25th day of each month (commencing
September 25, 2001) and at maturity of the Revolving Credit Notes (whether by
lapse of time, acceleration or otherwise). Interest after maturity shall be due
and payable upon demand. Without regard to the principal amount of Revolving
Credit Notes stated on the faces of such notes, the actual principal amount at
any time outstanding and owing by the Borrowers on account of the Revolving
Credit Notes shall be the sum of all advances theretofore made under this
Section less all payments of principal actually received.
 
 
 
 
 
As of the date of this Eighth Amendment, Lender has issued and there are now
outstanding the following Revolving Credit Notes to Borrowers: Note # 5003694,
issued on January 5, 2005 in the original principal amount of $1,000,000 and
with an outstanding principal balance, as of the date of this Amendment, of
$1,000,000; Note # 5005619, issued on July 16, 2010 in the original principal
amount of $1,700,000 and with an outstanding principal balance, as of the date
of this Amendment, of $408,30452. Lender and Borrowers agree that effective on
the execution of this Amendment, and notwithstanding anything that may be set
forth in any other document to the contrary: (i) the maximum principal amount
available under Note # 5005619 shall be reduced from $1,700,000 to $1,000,000
(the reduction of available credit is reflected in the amended definition of
Revolving Credit Commitment set forth in the Eighth Amendment); and (ii) the
maturity date for Note # 5003694 and Note # 5005619 shall be the Termination
Date (as amended by the Eighth Amendment). All amounts due and owing with
respect to the Revolving Credit shall be due and payable on the Termination
Date, unless due and payable sooner pursuant to the terms of the Credit
Agreement.


2

 

--------------------------------------------------------------------------------

 
 
 
 
 
 
c.
Section 4.1 of the Credit Agreement is hereby amended to add the following new
definitions thereto:
 
 
 
 
 
 
 
"Eighth Amendment" means the Eighth Amendment to Secured Credit Agreement dated
as of March 30, 2011, by and between the Borrowers and the Lender.
 
 
 
 
 
 
d.
The definition of "Termination Date" appearing in Section 4.1 of the Credit
Agreement shall be amended in its entirety and as so amended shall be restated
to read as follows:
 
 
 
 
 
 
 
"Termination Date" means (i) June 1, 2011, if such day is a Business Day, but if
not then the Business Day immediately proceeding such day, or (ii) such earlier
date on which the Revolving Credit is terminated pursuant to Section 9 hereof.
 
 
 
 
 
2.
Representations. Without limiting the generality of Section 10.6 of the Credit
Agreement or any other term or provision thereof and in addition thereto to the
extent necessary, the Borrowers represent and warrant to the Lender as follows:
(i) the covenants, representations and warranties of the Borrowers as set forth
in the Credit Agreement as amended by this Amendment are hereby made again as of
the date hereof and are true and correct in all respects as of the date hereof,
(ii) as of the date hereof there is no Event of Default in existence, or any
other act, omission, matter or other occurrence whatsoever which, with the
giving of notice or the passage of time, or both, would give rise to or
constitute an Event of Default; (iii) each of the Borrowers has (a) full power,
authority and legal right to own and operate all of its properties and assets
and to carry on its respective business as now conducted and as proposed to be
conducted; and (b) all requisite corporate power and authority to execute,
deliver and fully perform all of the terms and conditions of this Amendment and
all other agreements, documents and instruments contemplated hereby; and (iv)
each of the Borrowers shall (a) ensure, and cause any subsidiary to ensure, that
no person who owns a controlling interest in or otherwise controls the
Borrowers, any guarantor or any subsidiary of any of them is or shall be listed
on the Specially Designated Nationals and Blocked Person List or other similar
lists maintained by the Office of Foreign Assets Control ("OFAC"), the
Department of the Treasury or included in any Executive Orders, (b) not use or
permit the use of the proceeds of the Loans to violate any of the foreign asset
control regulations of OFAC or any enabling statute or Executive Order relating
thereto, and (c) comply, and cause any subsidiary to comply, with all applicable
Bank Secrecy Act laws and regulations, as amended. All representations and
warranties contained in this Amendment shall survive the execution and delivery
hereof and any investigation made by the Lender or its agents or
representatives.
 
 
 
 
3.
Conditions to Effectiveness of Amendment. This Amendment shall become effective
only upon the satisfaction of each of the following conditions precedent:


3

 

--------------------------------------------------------------------------------

 
 
 
 
 
 
a.
Execution and delivery by the Borrowers and the Lender of this Amendment.
 
 
 
 
 
 
b.
Delivery to the Lender of a Secretary's Certificate of each Borrower, having
attached thereto resolutions adopted by each of the Borrower's Board of
Directors authorizing the transactions contemplated by this Amendment and
designating Robert Davis as an authorized signer of each Borrower.
 
 
 
 
 
 
c.
Execution and delivery of a Modification Agreement for Note # 5005619, reducing
the principal available from a maximum of $1,700,000 to a maximum of $1,000,000
and extending the Termination Date to June 1, 2011.
 
 
 
 
 
 
d.
Execution and delivery of a Modification Agreement for Note # 5003694 extending
the Termination Date to June 1, 2011.
 
 
 
 
 
 
e.
Execution and delivery of a Guarantor's Acknowledgement and Consent by Cycle
Country Accessories Subsidiary Corp.
 
 
 
 
 
 
f.
Execution and delivery of such other agreements, instruments, documents,
certificates and opinions as the Lender may reasonably request.
 
 
 
 
 
 
g.
The Borrowers shall pay to the Lender a nonrefundable closing fee of $10,000.
 
 
 
 
 
 
h.
The Borrower shall pay to the Lenders, as additional consideration for this
Amendment, all costs and expenses incurred by the Lender (including, without
limitation, attorneys' fees) in connection with the preparation, execution and
delivery of this Amendment and all matters related hereto.
 
 
 
 
 
4.
Further Acknowledgements and Agreements. Borrowers hereby make the following
additional acknowledgements and agreements, which shall supersede, amend and
replace the acknowledgements and agreements set forth in the Seventh Amendment
and Waiver:
 
 
 
 
 
a.
In the event that Borrowers refinance a portion, but not all of the Loans (for
example, all of the Revolving Loans but not the Term Loans) with a different
lender or lender, Borrowers acknowledge that Lender shall have the right to
require Borrowers to enter into a replacement credit agreement to govern the
remaining Loans with terms and conditions acceptable to Lender in its sole
discretion, and to request additional security.
 
 
 
 
 
 
b.
Borrowers shall engage an advisor to assist in obtaining replacement financing
to refinance all of the Revolving Loans with a different lender or lenders by
May 15, 2011; and further, shall have received a commitment or commitments from
a lender or lenders to fully take out and refinancing all Revolving Loans by
June 1, 2011.


4

 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
c.
In any event, Borrowers acknowledge that Lender shall have the right to require
Borrowers to enter into a replacement credit agreement to govern, effective on
or after June 1, 2011, the remaining Loans with terms and conditions acceptable
to Lender in its sole discretion, and to request additional security.
 
 
 
 
 
5.
Effective Time. Subject to conditions set forth in Section 3, this Amendment
shall be effective as of the date hereof upon signature by all parties hereto.
 
 
 
 
6.
Continuing Effect; Inconsistency. All of the terms and conditions of the Credit
Agreement and the other Loan Documents remain in full force and effect, as
amended hereby. Without limiting the foregoing, the Borrowers acknowledge and
agree that each of the Security Documents remains in full force and effect and
the rights and remedies of the Lender, and the obligations of the parties
thereunder and the liens and security interest provided for therein remain in
full force and effect and shall not be affected, impaired or discharged by
reason of this Amendment or the transactions contemplated hereby. In the event
there is determined to be any inconsistency between the terms and conditions of
the existing Loan Documents and the terms and conditions of this Amendment, the
terms and conditions of this Amendment shall govern to the full extent of such
inconsistency.
 
 
 
 
7.
Cross Default; Remedies. Any breach of warranty, misrepresentation or
nonfulfillment of any agreement on the part of Borrowers under any one or more
of the existing Loan Documents, this Amendment or any agreement, document or
instrument contemplated hereby, shall be and constitute a breach and default
under each and all of the Loan Documents, this Amendment and all other
agreements, documents and instruments contemplated hereby. Lender shall have all
rights and remedies available under the Loan Documents, this Amendment and all
agreements, documents and instruments contemplated hereby, and all other rights
and remedies available to it at law, in equity or otherwise, upon any such
breach of warranty, misrepresentation or nonfulfillment of agreement by
Borrowers.
 
 
 
 
8.
No Waiver. Nothing herein is intended or shall be construed as a waiver by the
Lender of any breach, default or other nonfulfillment by the Borrowers under the
Credit Agreement or any of the other Loan Documents.
 
 
 
 
9.
WAIVER OF CLAIMS. BORROWERS COVENANT, REPRESENT AND WARRANT TO LENDER THAT THE
NOTES AND OTHER LOAN DOCUMENTS ARE NOT SUBJECT TO ANY CREDITS, CHARGES, CLAIMS,
OR RIGHTS OF OFFSET OR DEDUCTION OF ANY KIND OR CHARACTER WHATSOEVER; AND HEREBY
RELEASES AND DISCHARGES LENDER, ITS OFFICERS, DIRECTORS, ATTORNEYS, AGENTS,
EMPLOYEES, SUCCESSORS AND ASSIGNS FROM ANY AND ALL CLAIMS AND CAUSES OF ACTION
OF ANY KIND AND CHARACTER, WHETHER KNOWN OR UNKNOWN AND WHETHER NOW EXISTING OR
HEREAFTER ARISING, WHETHER LIQUIDATED OR UNLIQUIDATED, FIXED, CONTINGENT, DIRECT
OR INDIRECT, INCLUDING WITHOUT LIMITATION, ANY ACTION IN LAW OR EQUITY, THAT
HAVE AT ANY TIME BEEN OWNED, OR THAT ARE HEREAFTER OWNED, BY BORROWERS AND THAT
ARISE OUT OF ANY ONE OR MORE CIRCUMSTANCES OR EVENTS THAT OCCURRED PRIOR TO THE
DATE OF THIS AMENDMENT. MOREOVER, BORROWERS WAIVE ANY AND ALL CLAIMS NOW OR
HEREAFTER ARISING FROM OR RELATED TO ANY DELAY BY LENDER IN EXERCISING ANY
RIGHTS OR REMEDIES UNDER THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY
DELAY IN REALIZING UPON ANY COLLATERAL SECURING THE NOTES.
           


5

 

--------------------------------------------------------------------------------

 
 
 
 
 
10.
No Future Obligation to Amend. The Borrowers hereby expressly recognize and
agree that the Lender was in no way obligated or required to enter into this
Amendment, and that the Lender has not agreed to and is not obligated or
required to, in the future, waive, revise, alter or amend any of the terms or
conditions of the Credit Agreement or any of the other Loan Documents, or to
provide Borrowers with any additional credit facilities or other funds or
credit.
 
 
 
 
11.
Receipt. The Borrowers hereby acknowledges receipt of a true and correct copy of
this Amendment.
 
 
 
 
12.
Headings and Captions. The titles or captions of sections and paragraphs in this
Amendment are provided for convenience of reference only, and shall not be
considered a part hereof for purposes of interpreting or applying this
Amendment, and such titles or captions do not define, limit, extend, explain or
describe the scope or extent of this Amendment or any of its terms or
conditions.
 
 
 
 
13.
Further Documents and Actions. Each of the Borrowers agrees to execute and
deliver to the Lender such additional documents and to take all such further
actions as the Lender may reasonable require in order to reflect the amendments
to the Credit Agreement effected by this Amendment.
 
 
 
 
14.
Counterparts and Facsimile Signatures. This Amendment may be executed in any
number of counterparts, each of which shall constitute one and the same
instrument. Receipt of an executed signature page to this Amendment by facsimile
or other electronic transmission shall constitute effective delivery thereof.
Electronic records of the executed Amendment shall be deemed to be originals
thereof.
 
 
 
 
15.
Recitals. The Recitals set forth in the forepart of this Amendment are true and
correct and are an integral part of this Amendment.
 
 
 
 
16.
Binding Effect on Successors and Assigns. This Amendment shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
successors, legal representatives and permitted assigns.


6

 

--------------------------------------------------------------------------------

 
 
 
 
 
17.
Indemnification. In addition to the other indemnities provided for in the Loan
Documents and this Amendment, Borrowers shall defend, indemnify and hold Lender
harmless from any loss, liability, damage, cost or expense (including, without
limitation, court costs and attorneys' fees) arising in connection with or
resulting from any breach of warranty, misrepresentation or nonfulfillment of
any agreement on the part of Borrowers under this Amendment.
 
 
 
 
18.
Customer Identification - USA Patriot Act Notice. The Lender hereby notifies the
Borrowers that pursuant to the requirement of the USA Patriot Act (Title III of
Pub. L. 107-56, signed into law October 26, 2001) (the "Act"), and the Lender's
policies and practices, the Lender is required to obtain, verify and record
certain information and documentation that identifies the Borrowers, which
information includes the name and address of the Borrowers and such other
information that will allow the Lender to identify the Borrowers in accordance
with the Act.
 
 
 
 
19.
Governing Law. This Amendment shall be governed by and construed in accordance
with the internal laws of the state of Iowa.
 
 
 
 
20.
Modifications in Writing. No amendment, modification, supplement, termination or
waiver of or to any provision of this Amendment, or consent to any departure
therefrom, shall be effective unless the same shall be in writing and signed by
or on behalf of the party to be charged with the enforcement thereof.
 
 
 
 
21.
Entire Understanding. This Amendment, together with the Credit Agreement, as
amended, and other Loan Documents, constitutes the entire understanding of the
parties with respect to the subject matters hereof and any prior agreements,
whether written or oral, with respect thereto are superseded hereby. This
Amendment shall be deemed to be part of the Credit Agreement.
 
 
 


7

 

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE TO FOLLOW]
IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first set forth above.
 
 
Cycle Country Accessories Corporation
 
Bank Midwest
 
 
 
By:
[img0010.jpg]
 
[img0011.jpg]
 
Robert Davis, CEO
 
Curt Johnson, president/Chief Risk Officer
 
 
 
 
Cycle Country Accessories Corp.
 
 
 
 
 
By:
[img0010.jpg]
 
 
 
 
Robert Davis, CEO
 
 

[SIGNATURE PAGE TO AMENDMENT AND WAIVER]
8

 

--------------------------------------------------------------------------------

 
GUARANTOR'S ACKNOWLEDGEMENT AND CONSENT
Except as defined below, all capitalized terms used herein shall have the
meanings given them in that certain Secured Credit Agreement by and between
Cycle Country Accessories Corporation and Cycle Country Accessories Corp. as
Borrowers and Bank Midwest Minnesota Iowa, N.A. as Lender, dated as of August
21, 2001 as amended by the First Amendment to Secured Credit Agreement dated as
of July 22, 2002, a Second Amendment to Secured Credit Agreement dated as of May
30, 2003, a Third Amendment to Secured Credit Agreement dated as of June 25,
2003, a Fourth Amendment to Secured Credit Agreement dated as of January 1,
2005, a Fifth Amendment to Secured Credit Agreement dated as of April 29, 2005,
a Sixth Amendment to Secured Credit Agreement dated as of April 28, 2006, a
Seventh Amendment and Waiver dated as of January 17, 2011, and an Eighth
Amendment dated as of March 30, 2011 (the "Eighth Amendment").
The undersigned have heretofore executed and delivered to the Lender a Guaranty
Agreement. The undersigned hereby consents to the Eighth Amendment to the
Secured Credit Agreement and confirms that the Guaranty Agreement executed and
delivered by it and all of the undersigned's obligations thereunder remain in
full force and effect and, without limiting the foregoing, the undersigned
acknowledges and agrees that notwithstanding the execution and delivery of the
Eighth Amendment, the Guaranty Agreement executed and delivered by the
undersigned to the Lender remains in full force and effect and the rights and
remedies of the Lender, the obligations by the undersigned thereunder remain in
full force and effect and shall not be effected, impaired or discharged by
reason of the Eighth Amendment. The undersigned further agrees that the consent
of the undersigned to any further amendments to the Secured Credit Agreement
shall not be required as a result of this consent having been obtained.
 
 
 
CYCLE COUNTRY ACCESSORIES
SUBSIDIARY CORP
 
 
 
By:
[img0010.jpg]
 
 
 
 
Title:
CEO/COO/CFO
       

9

 

--------------------------------------------------------------------------------

 
CYCLE COUNTRY ACCESSORIES CORP.
SECRETARY'S CERTIFICATE
March 30, 2011
          I, Robert Davis, do hereby certify that I am the duly elected,
qualified and acting Secretary of Cycle Country Accessories Corporation, an Iowa
corporation, and Cycle Country Accessories Corp., a Nevada corporation
(collectively, the "Borrowers"), and as such, I am familiar with the facts
herein certified and am duly authorized to certify the same and do hereby
further certify that:
          1. This certificate is being delivered in connection with the Eighth
Amendment to Secured Credit Agreement dated as of March 30, 2011 (the
"Amendment") among the Borrowers and the Lender.
          2. The person listed below is a duly elected officer of each of the
Borrowers, duly authorized by each of the Borrowers, acting alone, to execute
and deliver, on behalf of each of the Borrowers, the Amendment and any other
agreements, documents, certificates, reaffirmations, regulatory filings or
instruments in connection therewith, and are at present holding the office
indicated opposite each of their names:
 
 
 
Name
 
Title
Robert Davis
 
Chief Executive Officer, Chief Financial Officer, Chief Operating Officer,
Secretary, and Treasurer

          3. A true and correct copy of resolutions duly and unanimously adopted
by the unanimous written consent of the directors of each Borrower are attached
as Exhibit A and Exhibit B hereto. Such resolutions were adopted in accordance
with each respective Borrower's Articles of Incorporation and Bylaws and
constitute the only action taken by the Borrowers' directors or any committee
thereof with respect to the subject matter thereof. Such resolutions have not
been amended, modified or rescinded and are in full force and effect on the date
hereof.
          IN WITNESS WHEREOF, I have hereunto set my hand as of this 30th day of
March, 2011.
 
 
 
By:
[img0010.jpg]
 
Name: Robert Davis
 
Title: Secretary

10

 

--------------------------------------------------------------------------------

 
EXHIBIT A
CORPORATE RESOLUTIONS
OF
CYCLE COUNTRY ACCESSORIES CORP.,
A NEVADA CORPORATION
          BE IT RESOLVED, that Robert Davis, the interim Chief Executive
Officer, Chief Financial Officer, Chief Operating Officer, Secretary and
Treasurer of the Cycle Country Accessories Corp., a Nevada corporation (the
"Corporation") and its wholly owned subsidiary, Cycle Country Accessories
Corporation, an Iowa corporation (the "Subsidiary") (the Corporation and the
Subsidiary are collectively hereinafter referred to as the "Borrowers"), or any
other person who may hereafter be designated in writing by the Chief Executive
Officer (each such person being hereinafter referred to as a "Designated
Person"), is hereby authorized, directed and empowered now and from time to time
hereafter to make, execute and deliver for and on behalf of and in the name of
the Borrowers such agreements, instruments and documents, including, but not
limited to, a Eighth Amendment to Secured Credit Agreement, dated March 30, 2011
among the Borrowers and Bank Midwest, an Iowa state bank (the "Lender")
substantially in the form of the Eighth Amendment to Secured Credit Agreement
reviewed by the Directors of the Corporation, except for such changes, additions
and deletions as to any or all of the terms or provisions thereof as the officer
executing the Eighth Amendment to Secured Credit Agreement on behalf of the
Borrowers shall deem proper, and the other agreements, notes, schedules of
accounts, designations of inventory, real estate, mortgages, trust deeds,
assignments, certificates, reports, bills of sale, leases, contracts,
conditional sale contracts, guaranties, subordination and stand-by agreements,
pledge agreements, assignments of beneficial interest in any real or personal
property, and other such agreements, instruments and documents (all and each of
the foregoing agreements, instruments and documents are hereinafter referred to
as the "Loan Documents") with or for the benefit of the Lender, as he/she may in
his/her sole discretion deem advisable, necessary, expedient, convenient or
proper, providing for and evidencing various financial arrangements with and
obligations to the Lender, including, without limitation, the borrowing of
monies by the Borrowers and, as security therefor, to sell, transfer, lease,
assign, mortgage, pledge or grant a security interest in and lien upon all of
the Borrower's now existing and/or owned and hereafter arising and/or acquired
property or assets, whether real, personal or mixed, tangible or intangible,
including, without limitation, all of the Borrower's: accounts, contract rights,
instruments, documents, general intangibles, inventory, equipment, fixtures,
vehicles, real property owned and/or leased by the Borrowers, insurance
policies, raw materials, work in process, supplies, rights, privileges,
franchises, certificates of public convenience and necessity, good will of the
Corporation, customer lists, routes, trademarks, trade names, copyrights,
processes, formulae, patents, patent applications, patent rights, licenses,
inventions, and all of the rents, issues and profits of said property,
conditional sales or title retention contracts, leases, guaranties, agreements,
purchase orders, chattels, intangible rights, chattel mortgages, real estate,
real estate mortgages, trust deeds, land contracts, agreements for Warranty Deed
or for purchase of real estate, certificates of beneficial interest in or to
trusts or land trusts, contracts, notes, drafts, trade acceptances, liens,
obligations, evidences of indebtedness, judgments, warehouse receipts, bills of
lading, trust receipts, and choses in action and all proceeds and products of
the foregoing property and interests in property;
-2-

 

--------------------------------------------------------------------------------

 
          BE IT FURTHER RESOLVED, that the Loan Documents may contain such
provisions, terms, conditions, covenants, warranties and representations as any
Designated Person may in his/her sole discretion deem advisable, necessary or
expedient;
          BE IT FURTHER RESOLVED, that any Designated Person is hereby
authorized, directed and empowered for and on behalf of and in the name of the
Borrowers now and from time to time hereafter, as he/she in his/her sole
discretion dcems advisable, necessary, expedient, convenient or proper, to: (a)
borrow monies from the Lender; (b) execute and deliver to the Lender such
agreements, instruments and documents as the Lender may request or require to
effectuate the purpose and intent of the Loan Documents or these resolutions;
(c) amend, modify, alter, extend, renew or otherwise change any of the
provisions, terms, conditions, covenants, guaranties or representations
contained in the Loan Documents; and (d) execute and deliver to the Lender any
direction or authorization for the application, payment, transfer, receipt or
other disposition of any property, real or personal, belonging to the Borrowers;
          BE IT FURTHER RESOLVED, that any Designated Person is hereby
authorized, directed and empowered to do and perform all acts and things he/she
deems advisable, necessary, expedient, convenient or proper in order to
consummate fully all of the transactions contemplated under the Loan Documents
or these resolutions;
          BE IT FURTHER RESOLVED, that in order to facilitate borrowings of the
Borrowers from the Lender under the terms of the Loan Documents, pursuant to
which it is or will be required that a number of reports including, without
limitation, a report of loan balances and confirmation of advances theretofore
requested, borrowing base certificates, collection reports, inventory
certification reports, accounts receivable agings and accounts payable agings,
be periodically supplied to the Lender, it is in the best interest of the
Borrowers to provide to the Lender a list of employees of the Borrowers which
are authorized to sign any such reports on behalf of the Borrowers, along with
examples of such employees' signatures;
          BE IT FURTHER RESOLVED, that in order to accomplish the resolutions
hereinabove stated, the Chief Executive Officer and Chief Financial Officer of
this Corporation, and each of them, is hereby authorized to sign any such
reports on behalf of the Borrowers, and further, the Chief Executive Officer is
hereby authorized to designate in writing to the Lender from time to time any
other persons authorized to sign such reports, and to delete any persons
theretofore authorized, or add other persons not theretofore authorized, and to
cause examples of any such persons' signatures to be delivered to the Lender;
          BE IT FURTHER RESOLVED, that the Chief Executive Officer and Chief
Financial Officer of this Corporation and any other person or persons which the
Chief Executive Officer may from time to time designate in writing to the
Lender, are each authorized to make requests for borrowings, including, without
limitation, telephonic requests for borrowings, under the Loan Documents on
behalf of the Borrowers and the Lender is hereby authorized to honor such
requests of the Chief Executive Officer, Chief Financial Officer, or of any
person so designated by the Chief Executive Officer, until such time as the
Lender is notified in writing by this Corporation of the election of a new chief
executive officer or of the revocation of the authorization of any person
designated by the Chief Executive Officer to make such requests for borrowings
under the Loan Documents;
-3-

 

--------------------------------------------------------------------------------

 
          BE IT FURTHER RESOLVED, that by adopting the above resolutions, the
Directors of this Corporation hereby ratify, approve and confirm any and all
acts and things that any Designated Person has done or may do in any way
relating to or arising from or in connection with the Loan Documents and these
resolutions and such acts and things of any Designated Person shall at all times
receive full faith and credit by this Corporation without the necessity of
inquiry by the Lender; and
          BE IT FURTHER RESOLVED, that (a) the authorizations herein set forth
shall remain in full force and effect for the term of the Loan Documents and all
renewal terms thereof; and (b) the Secretary or any Assistant Secretary of this
Corporation is hereby authorized and directed to certify to the Lender a copy of
these resolutions.
-4-

 

--------------------------------------------------------------------------------

 
EXHIBIT B
CORPORATE RESOLUTIONS
OF
CYCLE COUNTRY ACCESSORIES CORPORATION,
AN IOWA CORPORATION
          BE IT RESOLVED, that Robert Davis, the interim Chief Executive
Officer, Chief Financial Officer, Chief Operating Officer, Secretary and
Treasurer of Cycle Country Accessories Corporation, an Iowa corporation (the
"Corporation") and its parent corporation Cycle Country Accessories Corp., a
Nevada corporation ("Parent") (the Corporation and the Parent are collectively
hereinafter referred to as the "Borrowers"), or any other person who may
hereafter be designated in writing by the Chief Executive Officer (each such
person being hereinafter referred to as a "Designated Person"), is hereby
authorized, directed and empowered now and from time to time hereafter to make,
execute and deliver for and on behalf of and in the name of the Borrowers such
agreements, instruments and documents, including, but not limited to, a Eighth
Amendment to Secured Credit Agreement, dated March 30, 2011 among the Borrowers
and Bank Midwest, Minnesota, Iowa, N.A. (the "Lender") substantially in the form
of the Eighth Amendment to Secured Credit Agreement reviewed by the Directors of
the Corporation, except for such changes, additions and deletions as to any or
all of the terms or provisions thereof as the officer executing the Eighth
Amendment to Secured Credit Agreement on behalf of the Borrowers shall deem
proper, and the other agreements, notes, schedules of accounts, designations of
inventory, real estate, mortgages, trust deeds, assignments, certificates,
reports, bills of sale, leases, contracts, conditional sale contracts,
guaranties, subordination and stand-by agreements, pledge agreements,
assignments of beneficial interest in any real or personal property, and other
such agreements, instruments and documents (all and each of the foregoing
agreements, instruments and documents are hereinafter referred to as the "Loan
Documents") with or for the benefit of the Lender, as he/she may in his/her sole
discretion deem advisable, necessary, expedient, convenient or proper, providing
for and evidencing various financial arrangements with and obligations to the
Lender, including, without limitation, the borrowing of monies by the Borrowers
and, as security therefor, to sell, transfer, lease, assign, mortgage, pledge or
grant a security interest in and lien upon all of the Borrower's now existing
and/or owned and hereafter arising and/or acquired property or assets, whether
real, personal or mixed, tangible or intangible, including, without limitation,
all of the Borrower's: accounts, contract rights, instruments, documents,
general intangibles, inventory, equipment, fixtures, vehicles, real property
owned and/or leased by the Borrowers, insurance policies, raw materials, work in
process, supplies, rights, privileges, franchises, certificates of public
convenience and necessity, good will of the Corporation, customer lists, routes,
trademarks, trade names, copyrights, processes, formulae, patents, patent
applications, patent rights, licenses, inventions, and all of the rents, issues
and profits of said property, conditional sales or title retention contracts,
leases, guaranties, agreements, purchase orders, chattels, intangible rights,
chattel mortgages, real estate, real estate mortgages, trust deeds, land
contracts, agreements for Warranty Deed or for purchase of real estate,
certificates of beneficial interest in or to trusts or land trusts, contracts,
notes, drafts, trade acceptances, liens, obligations, evidences of indebtedness,
judgments, warehouse receipts, bills of lading, trust receipts, and choses in
action and all proceeds and products of the foregoing property and interests in
property;
-5-

 

--------------------------------------------------------------------------------

 
          BE IT FURTHER RESOLVED, that the Loan Documents may contain such
provisions, terms, conditions, covenants, warranties and representations as any
Designated Person may in his/her sole discretion deem advisable, necessary or
expedient;
          BE IT FURTHER RESOLVED, that any Designated Person is hereby
authorized, directed and empowered for and on behalf of and in the name of the
Borrowers now and from Lime to time hereafter, as he/she in his/her sole
discretion deems advisable, necessary, expedient, convenient or proper, to: (a)
borrow monies from the Lender; (b) execute and deliver to the Lender such
agreements, instruments and documents as the Lender may request or require to
effectuate the purpose and intent of the Loan Documents or these resolutions;
(c) amend, modify, alter, extend, renew or otherwise change any of the
provisions, terms, conditions, covenants, guaranties or representations
contained in the Loan Documents; and (d) execute and deliver to the Lender any
direction or authorization for the application, payment, transfer, receipt or
other disposition of any property, real or personal, belonging to the Borrowers;
          BE IT FURTHER RESOLVED, that any Designated Person is hereby
authorized, directed and empowered to do and perform all acts and things he/she
deems advisable, necessary, expedient, convenient or proper in order to
consummate fully all of the transactions contemplated under the Loan Documents
or these resolutions;
          BE IT FURTHER RESOLVED, that in order to facilitate borrowings of the
Borrowers from the Lender under the terms of the Loan Documents, pursuant to
which it is or will be required that a number of reports including, without
limitation, a report of loan balances and confirmation of advances theretofore
requested, borrowing base certificates, collection reports, inventory
certification reports, accounts receivable agings and accounts payable agings,
be periodically supplied to the Lender, it is in the best interest of the
Borrowers to provide to the Lender a list of employees of the Borrowers which
are authorized to sign any such reports on behalf of the Borrowers, along with
examples of such employees' signatures;
          BE IT FURTHER RESOLVED, that in order to accomplish the resolutions
hereinabove stated, the Chief Executive Officer and Chief Financial Officer of
this Corporation, and each of them, is hereby authorized to sign any such
reports on behalf of the Borrowers, and further, the Chief Executive Officer is
hereby authorized to designate in writing to the Lender from time to time any
other persons authorized to sign such reports, and to delete any persons
theretofore authorized, or add other persons not theretofore authorized, and to
cause examples of any such persons' signatures to be delivered to the Lender;
          BE IT FURTHER RESOLVED, that the Chief Executive Officer and Chief
Financial Officer of this Corporation and any other person or persons which the
Chief Executive Officer may from time to time designate in writing to the
Lender, are each authorized to make requests for borrowings, including, without
limitation, telephonic requests for borrowings, under the Loan Documents on
behalf of the Borrowers and the Lender is hereby authorized to honor such
requests of the Chief Executive Officer, Chief Financial Officer, or of any
person so designated by the Chief Executive Officer, until such time as the
Lender is notified in writing by this Corporation of the election of a new chief
executive officer or of the revocation of the authorization of any person
designated by the Chief Executive Officer to make such requests for borrowings
under the Loan Documents;
-6-

 

--------------------------------------------------------------------------------

 
          BE IT FURTHER RESOLVED, that by adopting the above resolutions, the
Directors of this Corporation hereby ratify, approve and confirm any and all
acts and things that any Designated Person has done or may do in any way
relating to or arising from or in connection with the Loan Documents and these
resolutions and such acts and things of any Designated Person shall at all times
receive full faith and credit by this Corporation without the necessity of
inquiry by the Lender; and
          BE IT FURTHER RESOLVED, that (a) the authorizations herein set forth
shall remain in lull force and effect for the term of the Loan Documents and all
renewal terms thereof; and (b) the Secretary or any Assistant Secretary of this
Corporation is hereby authorized and directed to certify to the Lender a copy of
these resolutions.
-7-

 

--------------------------------------------------------------------------------

 
RECORD OF ACTION OF BOARD OF DIRECTORS OF
CYCLE COUNTRY ACCESSORIES CORP.
Effective March 30, 2011
          The undersigned being all of the members of the Board of Directors of
Cycle Country Accessories Corp, a Nevada corporation (the "Corporation") do
hereby in writing and without a meeting therefor unanimously adopt the following
resolutions, effective as of March 30, 2011:
          BE IT RESOLVED, that Robert Davis, the interim Chief Executive
Officer, Chief Financial Officer, Chief Operating Officer, Secretary and
Treasurer of the Cycle Country Accessories Corp., a Nevada Corporation (the
"Corporation") and its wholly owned subsidiary, Cycle Country Accessories
Corporation, an Iowa corporation (the "Subsidiary") (the Corporation and the
Subsidiary are collectively hereinafter referred to as the "Borrowers"), or any
other person who may hereafter be designated in writing by the Chief Executive
Officer (each such person being hereinafter referred to as a "Designated
Person"), is hereby authorized, directed and empowered now and from time to time
hereafter to make, execute and deliver for and on behalf of and in the name of
the Borrowers such agreements, instruments and documents, including, but not
limited to, a Eighth Amendment to Secured Credit Agreement, dated March 30, 2011
among the Borrowers and Bank Midwest, an Iowa state bank (the "Lender")
substantially in the form of the Eighth Amendment to Secured Credit Agreement
reviewed by the Directors of the Corporation, except for such changes, additions
and deletions as to any or all of the terms or provisions thereof as the officer
executing the Eighth Amendment to Secured Credit Agreement on behalf of the
Borrowers shall deem proper, and the other agreements, notes, schedules of
accounts, designations of inventory, real estate, mortgages, trust deeds,
assignments, certificates, reports, bills of sale, leases, contracts,
conditional sale contracts, guaranties, subordination and stand-by agreements,
pledge agreements, assignments of beneficial interest in any real or personal
property, and other such agreements, instruments and documents (all and each of
the foregoing agreements, instruments and documents are hereinafter referred to
as the "Loan Documents") with or for the benefit of the Lender, as he/she may in
his/her sole discretion deem advisable, necessary, expedient, convenient or
proper, providing for and evidencing various financial arrangements with and
obligations to the Lender, including, without limitation, the borrowing of
monies by the Borrowers and, as security therefor, to sell, transfer, lease,
assign, mortgage, pledge or grant a security interest in and lien upon all of
the Borrower's now existing and/or owned and hereafter arising and/or acquired
property or assets, whether real, personal or mixed, tangible or intangible,
including, without limitation, all of the Borrower's: accounts, contract rights,
instruments, documents, general intangibles, inventory, equipment, fixtures,
vehicles, real property owned and/or leased by the Borrowers, insurance
policies, raw materials, work in process, supplies, rights, privileges,
franchises, certificates of public convenience and necessity, good will of the
Corporation, customer lists, routes, trademarks, trade names, copyrights,
processes, formulae, patents, patent applications, patent rights, licenses,
inventions, and all of the rents, issues and profits of said property,
conditional sales or title retention contracts, leases, guaranties, agreements,
purchase orders, chattels, intangible rights, chattel mortgages, real estate,
real estate mortgages, trust deeds, land contracts, agreements for Warranty Deed
or for purchase of real estate, certificates of beneficial interest in or to
trusts or land trusts, contracts, notes, drafts, trade acceptances, liens,
obligations, evidences of indebtedness, judgments, warehouse receipts, bills of
lading, trust receipts, and choses in action and all proceeds and products of
the foregoing property and interests in property;

 

--------------------------------------------------------------------------------

 
          BE IT FURTHER RESOLVED, that the Loan Documents may contain such
provisions, terms, conditions, covenants, warranties and representations as any
Designated Person may in his/her sole discretion deem advisable, necessary or
expedient;
          BE IT FURTHER RESOLVED, that any Designated Person is hereby
authorized, directed and empowered for and on behalf of and in the name of the
Borrowers now and from time to time hereafter, as he/she in his/her sole
discretion deems advisable, necessary, expedient, convenient or proper, to: (a)
borrow monies from the Lender; (b) execute and deliver to the Lender such
agreements, instruments and documents as the Lender may request or require to
effectuate the purpose and intent of the Loan Documents or these resolutions;
(c) amend, modify, alter, extend, renew or otherwise change any of the
provisions, terms, conditions, covenants, guaranties or representations
contained in the Loan Documents; and (d) execute and deliver to the Lender any
direction or authorization for the application, payment, transfer, receipt or
other disposition of any property, real or personal, belonging to the Borrowers;
          BE IT FURTHER RESOLVED, that any Designated Person is hereby
authorized, directed and empowered to do and perform all acts and things he/she
deems advisable, necessary, expedient, convenient or proper in order to
consummate fully all of the transactions contemplated under the Loan Documents
or these resolutions;
          BE IT FURTHER RESOLVED, that in order to facilitate borrowings of the
Borrowers from the Lender under the terms of the Loan Documents, pursuant to
which it is or will be required that a number of reports including, without
limitation, a report of loan balances and confirmation of advances theretofore
requested, borrowing base certificates, collection reports, inventory
certification reports, accounts receivable agings and accounts payable agings,
be periodically supplied to the Lender, it is in the best interest of the
Borrowers to provide to the Lender a list of employees of the Borrowers which
are authorized to sign any such reports on behalf of the Borrowers, along with
examples of such employees' signatures;
          BE IT FURTHER RESOLVED, that in order to accomplish the resolutions
hereinabove stated, the Chief Executive Officer and Chief Financial Officer of
this Corporation, and each of them, is hereby authorized to sign any such
reports on behalf of the Borrowers, and further, the Chief Executive Officer is
hereby authorized to designate in writing to the Lender from time to time any
other persons authorized to sign such reports, and to delete any persons
theretofore authorized, or add other persons not theretofore authorized, and to
cause examples of any such persons' signatures to be delivered to the Lender;
2

 

--------------------------------------------------------------------------------

 
          BE IT FURTHER RESOLVED, that the Chief Executive Officer and Chief
Financial Officer of this Corporation and any other person or persons which the
Chief Executive Officer may from time to time designate in writing to the
Lender, are each authorized to make requests for borrowings, including, without
limitation, telephonic requests for borrowings, under the Loan Documents on
behalf of the Borrowers and the Lender is hereby authorized to honor such
requests of the Chief Executive Officer, Chief Financial Officer, or of any
person so designated by the Chief Executive Officer, until such time as the
Lender is notified in writing by this Corporation of the election of a new chief
executive officer or of the revocation of the authorization of any person
designated by the Chief Executive Officer to make such requests for borrowings
under the Loan Documents;
          BE IT FURTHER RESOLVED, that by adopting the above resolutions, the
Directors of this Corporation hereby ratify, approve and confirm any and all
acts and things that any Designated Person has done or may do in any way
relating to or arising from or in connection with the Loan Documents and these
resolutions and such acts and things of any Designated Person shall at all times
receive full faith and credit by this Corporation without the necessity of
inquiry by the Lender; and
          BE IT FURTHER RESOLVED, that (a) the authorizations herein set forth
shall remain in full force and effect for the term of the Loan Documents and all
renewal terms thereof; and (b) the Secretary or any Assistant Secretary of this
Corporation is hereby authorized and directed to certify to the Lender a copy of
these resolutions.
 
 
 
Paul DeShaw
 
 
 
[img0010.jpg]
 
Robert Davis

3

 

--------------------------------------------------------------------------------

 